Citation Nr: 1822871	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-28 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left foot bone spur of the big toe, to include as secondary to service connected residuals of left foot laceration.

2. Entitlement to service connection for tinnitus, to include as secondary to service connected residuals of left foot laceration. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the August 2013 rating decision, the RO denied service connection for tinnitus and left foot bone spur of the big toe. The Veteran filed a Notice of Disagreement in January 2013 with respect to both claims, but on the Veteran's August 2014 substantive appeal (VA Form 9) he clarified that he was appealing only the claim of service connection for the left foot. June 2014, the RO issued a Statement of the Case for both service connection for tinnitus and the left foot bone spur of the big toe. Although the Veteran did not subsequently file another VA Form 9, in exercising its discretion and waiving its objection to the timeliness of the Veteran's substantive appeal based on the facts of this particular case, the Board accepts the August 2014 Form 9 as a valid substantive appeal as to service connection for tinnitus and will address the merits of the appeal as to this issue. See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In July 2017, the Veteran testified at a Board videoconference hearing before the undersigned. A copy of the transcript is of record. Additional evidence was submitted in connection with the hearing accompanied by a waiver of initial RO consideration of the evidence.

The record reflects that in November 2017, the Veteran submitted a notice of disagreement as to an October 2017 rating decision which granted service connection for ventral hernia and granted an earlier effective date for service connection for bilateral hand scars. The record reflects that the RO is processing the notice of disagreement. Given this, the Board will not at this time take action on the notice of disagreement. Compare Manlincon v. West, 12 Vet. App. 238 (1999). The Board trusts that the RO will act promptly on the notice of disagreement.


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, his left foot bone spur of the big toe was likely caused by an in-service injury to his left foot.

2. Resolving reasonable doubt in his favor, the Veteran has tinnitus attributable to his active military service.



CONCLUSIONS OF LAW

1. The Veteran has left foot bone spur of the big toe that is the result of injury incurred during active military service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The Veteran has tinnitus that is the result of disease or injury incurred during active military service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The duty to notify has been met. All identified and authorized records relevant to the matters have been requested or obtained, including available service treatment records, VA treatment and examination reports, addendum medical opinions, and statements in support of the claims. The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate this claim would not cause any prejudice to the appellant.  Any notice or duty-to-assist deficiency is rendered moot by the grant of the claim for service connection herein.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d). Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

a. Left Foot Bone Spur

The Veteran asserts that his left foot bone spur, located on his left foot big toe, is related to his active military service. Alternatively, he asserts that his left foot bone spur is secondary to his service connected residuals of left foot laceration. 

At his July 2017 board hearing, the Veteran testified that he suffered a traumatic injury to his left foot while in service. Specifically, he asserted that while on a special mission in February 1990 his left foot was crushed and pinned into a roller section of a cargo plane by a five thousand pound pallet, and he has suffered from left toe pain ever since this incident. The Board notes he is currently service connected for residuals of a left foot laceration in connection with this injury. 

Service treatment records reflect a traumatic injury to the Veteran's left foot. A March 1990 service treatment record notes a left foot laceration on the medial plantar area. Motrin, antibiotics, rest, and whirlpool treatment were recommended. The physician also noted there was a slight edema and tingling sensation to the first and second toes on the left foot at the time of examination. 

Medical treatment records note a left toe injury. A May 2005 treatment note details left toe extension weakness secondary to injury. An October 2003 treatment note records the Veteran suffered from a crush injury and laceration of his left foot. Further, a January 2008 note details his left foot big toe pain which has increased over time, and an April 2013 note reflects the Veteran had a deformed left big toe. 

A June 2013 VA examination confirmed diagnosis of left big toe bone spur and surgery. The examiner noted tenderness to the left foot, and x-ray imaging revealed minimal degenerative changes in the left foot. The examiner opined that it was less likely than not that the Veteran's claimed left big toe bone spur was related to service. As rationale, the examiner stated there was no mention of the left big toe involvement in service treatment records concerning the left foot injury, there were no left foot radiographs available for review, there were no post-service treatment records documenting a chronic condition, and medical literature did not support a relationship between laceration and bone spur.    

Based on the foregoing and resolving any doubt in the Veteran's favor, the Board finds that service connection is warranted for left foot bone spur of the big toe. In this regard, the June 2013 VA examiner's negative opinion was based on there being no involvement of the left big toe in service treatment records concerning the left foot injury. The Board notes that the March 1990 service treatment record does mention slight edema and tingling to the left big toe. Further, lack of contemporaneous medical records alone is not enough to deny nexus between a claimed injury and a current diagnosis. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). The Board finds the Veteran's testimony concerning his in-service injury and continued symptoms to be credible and probative. He has submitted several lay statements which corroborate his credible assertions, and medical treatment notes relate the Veteran's current left toe disability to his in-service injury. Therefore, resolving all reasonable doubts in the Veteran's favor, the Board concludes that the criteria for service connection for left foot bone spur of the big toe are met. In reaching this conclusion, the benefit of doubt doctrine has been applied where appropriate. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

b. Tinnitus

The Veteran contends that he has tinnitus attributable to noise exposure he incurred on active duty. His DD Form 214 indicates that his military occupational specialty was an organizational maintenance technician, or an aircraft mechanic. He further asserts that his job included working on the flight line around jet engines. His in-service exposure to acoustic trauma is therefore conceded. 

The Veteran has consistently maintained that he first noticed ringing in his ears in service and has continued to experience the same symptoms from that time to the present.  Review of the Veteran's service treatment records reflects that they are silent as to any complaints of, or treatment for, tinnitus. The numerous audiological examinations given during service note normal bilateral hearing without mention of tinnitus. 

A June 2013 VA audiological examination reflects the examiner found it highly probable the Veteran was exposed to acoustic trauma. The Veteran reported tinnitus onset to be "a few years ago". The examiner gave a negative nexus opinion for the claimed tinnitus. As rationale, the examiner also confusingly stated there was no objectively verifiable noise injury, so the association between claimed tinnitus and noise exposure did not exist. He further stated it was unsubstantiated that tinnitus would occur as a result of some latent, undiagnosed noise injury. 

At his July 2017 hearing, the Veteran testified that as someone who worked around loud jet engines, he would experience ringing in his ears. He further testified he has continually had tinnitus symptoms since service, his symptoms affect his sleep, and he has trouble focusing on a single noise because of his tinnitus symptoms. He also testified that medical journals noted long-term use of Motrin, which he used to treat his service connected left foot, could result in tinnitus. Finally, the Veteran explained that the June 2013 VA examination results were flawed because the room he took the examination in was not sound proof, and subsequently, his results were inaccurate. 

Medical treatment records reflect the Veteran was treated for tinnitus, but treating physicians did not give a nexus opinion. 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995). In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial matter, the Board notes that ringing in the ears is the type of symptoms that is readily amenable to lay observation as it is subjective to the claimant.  Thus, the Veteran is competent to report his symptoms and their frequency. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Medical treatment records, correspondence of record, and the Veteran's own testimony notes his continued reports detailing his tinnitus and his contention that he was exposed to sound in service. Nothing in the record contradicts his statements, and his statements are generally consistent with the circumstances of his service. The Board finds the Veteran's statements are credible and probative.

Upon consideration of the above evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for tinnitus is warranted. The evidence shows current treatment for tinnitus, which the Veteran has reported began during service and has continued from that time to the present. With regard to the Veteran's complaints of in-service noise exposure, the Board finds credible his account of noise exposure in service as it is consistent with his military personnel records. 

The Board acknowledges that the June 2013 VA examiner stated that it was less likely than not that the Veteran's tinnitus began in, or is otherwise etiologically linked to, his active military service. However, the Board finds that this medical opinion did not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter, or to his credible and corroborated report of noise exposure in service. Thus, the Board affords the June 2013 VA examination little probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based upon the Veteran's noise exposure in service, and reports of continuous symptoms since service, the Board finds tinnitus is a result of military service. With resolution of reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for left foot bone spur of the big toe, to include as secondary to service connected residuals of left foot laceration is granted.

Entitlement to service connection for tinnitus, to include as secondary to service connected residuals of left foot laceration is granted. 




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


